 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MORREY SELCK,                                      No. 2:18-cv-2447-JAM-EFB PS
12                       Plaintiff,
13            v.
14    COUNTY OF SACRAMENTO,
      CARLENA TAPELLA,
15
                         Defendants.
16

17    MORREY SELCK,                                      No. 2:19-cv-0952-MCE-KJN PS
18                       Plaintiff,
19            v.                                         RELATED CASE ORDER
20    TOMOKO WILLIAMS,
21                       Defendant.
22

23          Examination of the above-entitled civil actions reveals that the actions are related within
24   the meaning of E.D. Cal. Local Rule 123. The actions arise out of the same transaction or series
25   of transactions and would therefore entail a substantial duplication of labor if heard by different
26   judges. Accordingly, the assignment of the matters to the same judge is likely to effect a
27   substantial savings of judicial effort and is also likely to be convenient for the parties. Under the
28
                                                        1
 1   regular practice of this court, related cases are generally assigned to the judge to whom the first
 2   filed action was assigned.
 3          IT IS THEREFORE ORDERED that the action denominated 2:19-cv-0952-MCE-KJN be,
 4   and the same hereby is, reassigned to Judge John A. Mendez and Magistrate Judge Edmund F.
 5   Brennan for all further proceedings. Henceforth the caption on all documents filed in the
 6   reassigned case shall be shown as 2:19-cv-0952-JAM-EFB PS.
 7          IT IS FURTHER ORDERED that the Clerk of the Court make appropriate adjustment in
 8   the assignment of civil cases to compensate for this reassignment.
 9   DATED: August 5, 2019.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
